DETAILED ACTION
Response to Amendment
Claims 21-40 are pending.
Response to Arguments
Applicant’s argument filed 01/19/2022 have been fully considered.
Regarding the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Krause (US8781838B2) in view of Takemoto et al. (US20020039426A1), Applicant argues on page 3 that Krause's purported disclosure of "directed audio for private messages" does not constitute a "privacy setting," as recited in the claims, at least because it is not "stored in response to an input from the user." The Examiner's analysis ignores Krause's disclosure that the "MCLE" is configured to recognize content "in the case of content that may not have been strictly defined previously by the system of the user."
Applicant’s arguments are not persuasive. Krause discloses “the privacy indicator [string “Private”] indicates that content of the first communication includes private information to be output to the communication terminal in accordance with a privacy setting [directed audio for private messages] stored in response to an input [configuration options] from the user [recipient]” by showing in [col 8 lines 31-36] the messaging content lookup engine (MCLE) is configured to recognize the string “Private” in incoming texts to signal that the incoming message is intended solely for the addressee; [col 2 line 65; col 3 lines 7-12] shows if a user receives a private message, the configuration options include the ability to use directed audio/single speaker for private messages when other vehicle occupants are detected; [col 6 lines 38-39] further explains configuration options are user input options for configuring the response of the system 200. 
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US8781838B2) in view of Takemoto et al. (US20020039426A1).
Regarding claim 21, Krause discloses a method of outputting content of a message or communication session, comprising ([col 3 lines 8-12] shows directed audio/single speaker for private messages when other vehicle occupants are detected): 
setting, based on input related to a first communication, a privacy indicator [string “Private”] that is applicable to the first communication to be received by a communication terminal associated with a user, wherein the privacy indicator indicates that content of the first communication includes private information to be output to the communication terminal in accordance with a privacy setting [directed audio for private messages] stored in response to an input from the user [recipient] ([col 8 lines 33-35] shows the strings “(P), “Priv' or “Private” are sometimes used by the sender in incoming texts to signal that the incoming message is intended solely for the addressee; [col 2 lines 55-57] shows a messaging content lookup engine (MCLE) is configured to recognize content in messages; [col 2 line 65; col 3 lines 7-12] shows if a user receives a message, recipient’s configuration options include the ability to use directed audio/single speaker for private messages when other vehicle occupants are detected); 
receiving, by the communication terminal, the first communication ([col 2 line 65] shows the user receives a message); 
determining, by the communication terminal and based on the privacy indicator, that the privacy setting applies to the received first communication ([col 8 lines 33-35] shows the strings “(P), “Priv' or “Private” are sometimes used by the sender in incoming texts to signal that the incoming message is intended solely for the addressee; [col 2 lines 55-57] shows a messaging content lookup engine (MCLE) is configured to recognize content in messages; [col 2 line 65; col 3 lines 7-12] shows if a user receives a message, recipient’s configuration options include the ability to use directed audio/single speaker for private messages when other vehicle occupants are detected; [col 6 lines 38-39] further explains configuration options are user input options for configuring the response of the system 200.)

Krause fails to teach: 
determining that neither a headphone device nor an ear bud is connected to the communication terminal; and in response to determining that neither the headphone device nor the ear bud is connected to the communication terminal, outputting content of the first communication audibly in accordance with the privacy setting.
However, Takemoto discloses:
determining that neither a headphone device nor an ear bud is connected to the communication terminal; and in response to determining that neither the headphone device nor the ear bud is connected to the communication terminal, outputting content of the first communication audibly in accordance with the privacy setting (para [0007] shows a PC may be taken to meeting; para [0072] shows if the headphone is not connected the audio volume is set to “Low” as audio output in the vicinity is to be avoided by all means during a meeting.)
The directed audio in Krause ([col 3 lines 7-12]) is mapped to the volume control in Takemoto (para [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krause with the teaching of Takemoto in order to restrict excessively loud audio (Takemoto; para [0007]) when there are people in the vicinity.

Regarding claim 26, Krause-Takemoto as applied to claim 21 discloses the first communication is a text message, an instant message, an email message, a voice mail message, or a telephone call (Takemoto; [col 3 line 41] shows text messaging.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Ozog (US9336435B1).
Regarding claim 22, Krause-Takemoto as applied to claim 21 discloses determining that neither the headphone device and the ear bud are not connected to the communication terminal (Takemoto; para [0007] shows a PC may be taken to meeting; para [0072] shows if the headphone is not connected the audio volume is set to “Low” as audio output in the vicinity is to be avoided by all means during a meeting.)
Krause-Takemoto fails to teach:
in response to determining that neither the headphone device and the ear bud are not connected to the communication terminal and that a person who is not the user associated with the communication terminal is within the pre-specified distance: identifying the one person who is not the user associated with the communication terminal that is within the pre-specified distance.
However Ozog, in an analogous art ([col 7 lines 64-66] shows to share the media object based on privacy setting), discloses: 
in response to determining that a person who is not the user associated with the communication terminal is within the pre-specified distance: identifying the one person who is not the user associated with the communication terminal that is within the pre-specified distance ([col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist (e.g. users whom you want to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto with the teaching of Ozog in order to not present any information to blacklisted people (Ozog; [col 5 lines 66-67]).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto and Ozog, further in view of Baldwin (US9049983B1).
Regarding claim 23, Krause-Takemoto-Ozog as applied to claim 22 discloses:
in response to determining that the one person who is not the user associated with the communication terminal is not identified within a list, deactivating audible outputting of content of the first communication (Ozog; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a blacklist or whitelist (e.g. users whom you do or do not wish to display any information about, etc.))
Krause-Takemoto-Ozog fails to teach:
determining the communication terminal is not in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal.
However, Baldwin discloses:
determining the communication terminal is not in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal ([Abstract] shows a device can attempt to capture at least one image including at least a portion of a user's ear when the user utilizes the electronic device for certain purposes, such as to receive a call or listen to an audio file; [col 2 lines 24-26, 48-50] shows the device can use the captured ear information to attempt to determine a relative distance between the device and the user and to adjust a speaker volume; the user 102 positions an electronic device near the user’s ear to.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto-Ozog with the teaching of Baldwin in order to offer capabilities that are able to be personalized or at least offer flexibility in the types of available functionality to users (Baldwin; [col 1 lines 6-8]).

Regarding claim 24, Krause-Takemoto-Ozog-Balwdin as applied to claim 23 discloses 
wherein the list includes a first list and a second list, the method also comprising: permitting output of content of the first communication audibly in response to determining that no person who is identified within the first list [blacklist] is determined to be within the pre-specified distance; and permitting output of content of the first communication audibly in response to determining that only one or more persons who are not the user associated with the communication terminal and identified within the second list [whitelist] are determined to be within the pre-specified distance (Ozog; [col 7 lines 64-66] shows to share the media object based on privacy setting; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)

Regarding claim 25, Krause-Takemoto-Ozog-Baldwin as applied to claim 24 discloses: 
permitting output of content of the first communication audibly at or below a pre-specified audible level via a speaker of the communication terminal in response to determining that at least one person who is not the user associated with the communication terminal is within the pre-specified distance and is not identified within the second list (Ozog; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition), and 
determining that the communication terminal is in the first position (Baldwin; [Abstract] shows a device can attempt to capture at least one image including at least a portion of a user's ear when the user utilizes the electronic device for certain purposes, such as to receive a call or listen to an audio file; [col 2 lines 24-26, 48-50] shows the device can use the captured ear information to attempt to determine a relative distance between the device and the user and to adjust a speaker volume; the user 102 positions an electronic device near the user’s ear to.)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Goyal (US20100304766A1).
Regarding claim 27, Krause-Takemoto as applied to claim 21 discloses setting the privacy indicator comprises: 
a sending communication terminal of the sender sending data for the first communication to a computer device that hosts a service for the first communication (Krause; [col 2 line 52; col 5 lines 38-46] shows the sender sends message to the server of a cellular telephone system.)
Krause-Takemoto discloses a privacy indicator [string “Private”] in the message (Krause; [col 8 lines 33-35]) but fails to teach: 
the computer device inserting the privacy indicator into the header of the message prior to sending the first communication to the communication terminal based on a privacy indicator setting previously communicated to the computer device via input from the sender.
However, Goyal discloses the computer device inserting the privacy indicator into the header of the message prior to sending the first communication to the communication terminal based on a privacy indicator setting previously communicated to the computer device via input from the sender (Goyal; para [0075] shows a sender may send a SMS message that contains an audio file (i.e., a MMS message) that may embarrass the recipient if opened in the wrong location. In order to prevent a recipient from opening the sender's SMS message in a specified location, the sender may set a privacy flag in the SMS message header indicating the desire to prevent opening the SMS message in specified locations; para [0077] shows the locations specified by the sender as locations to prevent display of the SMS message.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings in Krause-Takemoto with the teaching in Goyal in order to enable the sender (knowing the content of the message) to set a privacy flag and to prevent a potentially embarrassing situation for the recipient (Goyal; para [0075]).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Baldwin.
Regarding claim 28, Krause-Takemoto as applied to claim 21 fails to teach the outputting content of the first communication comprises:
determining that the communication terminal has moved from the first position to a second position, wherein the second position includes positioning a camera sensor of the communication terminal positioned to record a face of the user associated with the communication terminal and positioning the speaker of the communication terminal positioned farther away from the ear as compared to the first position; and deactivating audible output of content of the first communication by the communication terminal in response to determining that the communication terminal moved from the first position to the second position.
However, Baldwin discloses:
determining that the communication terminal has moved from the first position to a second position, wherein the second position includes positioning a camera sensor of the communication terminal positioned to record a face of the user associated with the communication terminal and positioning the speaker of the communication terminal positioned farther away from the ear as compared to the first position; and adjusting audible output of content of the first communication by the communication terminal in response to determining that the communication terminal moved from the first position to the second position ([Abstract] shows a device can attempt to capture at least one image including at least a portion of a user's ear when the user utilizes the electronic device for certain purposes, such as to receive a call or listen to an audio file; [col 2 lines 24-26, 48-50] shows the device can use the captured ear information to attempt to determine a relative distance between the device and the user and to adjust a speaker volume; the user 102 positions an electronic device near the user's ear to listen to audio produced by the device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto with the teaching of Baldwin in order to offer capabilities that are able to be personalized or at least offer flexibility in the types of available functionality to users (Baldwin; [col 1 lines 6-8]).

Regarding claim 29, Krause-Takemoto-Baldwin as applied to claim 28 discloses the speaker of the communication terminal is configured to output audio on a speakerphone setting when the communication terminal is in the second position prior to the deactivating of the audible output of content of the first communication terminal by the communication terminal (Baldwin; [Abstract] shows a device can attempt to capture at least one image including at least a portion of a user's ear when the user utilizes the electronic device for certain purposes, such as to receive a call or listen to an audio file; [col 2 lines 24-26, 48-50] shows the device can use the captured ear information to attempt to determine a relative distance between the device and the user and to adjust a speaker volume. Takemoto; para [0071] shows the audio volume is set to “Mute”.) 

Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Goyal and Takemoto.
Regarding claim 30, Krause discloses a communication terminal associated with a user, comprising ([col 2 line 65] shows the user receives a message): 
a processor communicatively connected to a non-transitory computer readable medium, the non-transitory computer readable medium having an application stored thereon, the application defining a method that is performed by the communication terminal when the processor runs the application such that the communication terminal is configured to ([col 4 lines 18-27]): 
determine, based on a privacy indicator [string “Private”] included in a message of the first communication received by the communication terminal, that a privacy setting [directed audio for private messages] stored in response to an input from the user applies to a received first communication, wherein the privacy indicator indicates that content of the first communication includes private information to be output in accordance with the privacy setting ([col 8 lines 33-35] shows the strings “(P), “Priv' or “Private” are sometimes used by the sender in incoming texts to signal that the incoming message is intended solely for the addressee; [col 2 lines 55-57] shows a messaging content lookup engine (MCLE) is configured to recognize content in messages; [col 2 line 65; col 3 lines 7-12] shows if a user receives a message, recipient’s configuration options include the ability to use directed audio/single speaker for private messages when other vehicle occupants are detected.)

Krause fails to teach the privacy indicator is included in a header of a message. Furthermore, Krause fails to show the communication terminal is configured to:
output content of the first communication audibly in accordance with the privacy setting in response to determining that the privacy setting applies to the received first communication and determining that neither a headphone device nor an ear bud is connected to the communication terminal.
However, Goyal discloses a privacy indicator [sender’s privacy flag] included in a header of a message of the first communication received by the communication terminal (para [0075] shows a sender may send a SMS message that contains an audio file (i.e., a MMS message) that may embarrass the recipient if opened in the wrong location. In order to prevent a recipient from opening the sender's SMS message in a specified location, the sender may set a privacy flag in the SMS message header indicating the desire to prevent opening the SMS message in specified locations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings in Krause with the teaching in Goyal in order for the sender (knowing the content of the message) to set a privacy flag to prevent a potentially embarrassing situation for the recipient (Goyal; para [0075]).

Krause-Goyal as combined fails to show the communication terminal is configured to:
output content of the first communication audibly in accordance with the privacy setting in response to determining that the privacy setting applies to the received first communication and determining that neither a headphone device nor an ear bud is connected to the communication terminal.
However, Takemoto discloses:
determining that neither a headphone device nor an ear bud is connected to the communication terminal; and in response to determining that neither the headphone device nor the ear bud is connected to the communication terminal, outputting content of the first communication audibly in accordance with the privacy setting (para [0007] shows a PC may be taken to meeting; para [0072] shows if the headphone is not connected the audio volume is set to “Low” as audio output in the vicinity is to be avoided by all means during a meeting.)
The directed audio in Krause-Goyal (Krause; [col 3 lines 7-12]) is mapped to the volume control in Takemoto (para [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Krause-Goyal with the teaching of Takemoto in order to restrict excessively loud audio (Takemoto; para [0007]) when there are people in the vicinity.

Regarding claim 36, Krause discloses a non-transitory computer readable medium having an application stored thereon, the application defining a method that is performed by a communication device when a processor of the communication device runs the application, the method comprising ([col 4 lines 18-27])`: 
setting, based on input received from a sender of a first communication, a privacy indicator [string “Private”] that is applicable to the first communication to be received by the communication device of an addressee of the first communication, wherein the privacy indicator indicates that content of the first communication includes private information to be output to the communication device in accordance with a privacy setting [directed audio for private messages] stored in response to an input from the addressee [recipient] ([col 8 lines 33-35] shows the strings “(P), “Priv' or “Private” are sometimes used by the sender in incoming texts to signal that the incoming message is intended solely for the addressee; [col 2 lines 55-57] shows a messaging content lookup engine (MCLE) is configured to recognize content in messages; [col 2 line 65; col 3 lines 7-12] shows if a user receives a message, recipient’s configuration options include the ability to use directed audio/single speaker for private messages when other vehicle occupants are detected); 
in response to receiving the first communication, the communication device determining, based on the privacy indicator, that the privacy setting applies to the received first communication [recipient] ([col 8 lines 33-35] shows the strings “(P), “Priv' or “Private” are sometimes used by the sender in incoming texts to signal that the incoming message is intended solely for the addressee; [col 2 lines 55-57] shows a messaging content lookup engine (MCLE) is configured to recognize content in messages; [col 2 line 65; col 3 lines 7-12] shows if a user receives a message, recipient’s configuration options include the ability to use directed audio/single speaker for private messages when other vehicle occupants are detected.)

Krause fails to teach the privacy indicator is included in a header of a message of the first communication; and the method:
determining that neither a headphone device nor an ear bud is connected to the communication terminal; and in response to determining that neither the headphone device nor the ear bud is connected to the communication terminal, outputting content of the first communication audibly in accordance with the privacy setting.
However, Goyal discloses a privacy indicator [sender’s privacy flag] included in a header of a message of the first communication (para [0075] shows a sender may send a SMS message that contains an audio file (i.e., a MMS message) that may embarrass the recipient if opened in the wrong location. In order to prevent a recipient from opening the sender's SMS message in a specified location, the sender may set a privacy flag in the SMS message header indicating the desire to prevent opening the SMS message in specified locations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings in Krause with the teaching in Goyal in order for the sender (knowing the content of the message) to set a privacy flag and to prevent a potentially embarrassing situation for the recipient (Goyal; para [0075]).

Krause-Goyal as combined fails to show the method:
determining that neither a headphone device nor an ear bud is connected to the communication terminal; and in response to determining that neither the headphone device nor the ear bud is connected to the communication terminal, outputting content of the first communication audibly in accordance with the privacy setting.
However, Takemoto discloses:
determining that neither a headphone device nor an ear bud is connected to the communication terminal; and in response to determining that neither the headphone device nor the ear bud is connected to the communication terminal, outputting content of the first communication audibly in accordance with the privacy setting (para [0007] shows a PC may be taken to meeting; para [0072] shows if the headphone is not connected the audio volume is set to “Low” as audio output in the vicinity is to be avoided by all means during a meeting.)
The directed audio in Krause-Goyal (Krause; [col 3 lines 7-12]) is mapped to the volume control in Takemoto (para [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recipient’s restrictions in Krause-Goyal with the teaching of Takemoto in order to restrict excessively loud audio (Takemoto; para [0007]) when there are people in the vicinity.

Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Ozog.
Regarding claim 31, Krause-Takemoto as applied to claim 30 fails to teach the communication terminal is further configured to: 
permit output of content of the first communication audibly in response to determining that only one or more persons are identified within a first list are determined to be within a pre-specified distance.
However Ozog, in an analogous art ([col 7 lines 64-66] shows to share the media object based on privacy setting), discloses: 
permit output of content of the first communication audibly in response to determining that only one or more persons are identified within a first list are determined to be within a pre-specified distance ([col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist (e.g. users whom you want to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto with the teaching of Ozog in order to not present any information to blacklisted people (Ozog; [col 5 lines 66-67]).

Regarding claim 34, Krause-Takemoto as applied to claim 30 discloses the communication terminal is configured to: 
in response to determining that the headphone device and the ear bud are not connected to the communication terminal and the communication terminal is not in a first position, deactivating audible outputting of content of the first communication (Takemoto; para [0022] shows headphones are not usually connected when a notebook PC is used in an office, in a conference room and not at home; para [0071] shows the audio volume is set to “Mute”.)
Krause-Takemoto fails to teach:
in response to determining that a person who is not the user associated with the communication terminal is within a pre-specified distance and is not identified within a first list, deactivating audible outputting of content of the first communication.
However Ozog, in an analogous art ([col 7 lines 64-66] shows to share the media object based on privacy setting), discloses: 
in response to determining that a person who is not the user associated with the communication terminal is within a pre-specified distance and is not identified within a first list, deactivating outputting of content of the first communication list ([col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto with the teaching of Ozog in order to not present any information to blacklisted people (Ozog; [col 5 lines 66-67]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Ozog and Baldwin.
Regarding claim 32, Krause-Takemoto as applied to claim 30 fails to teach the communication terminal is further configured to: 
permit output of content of the first communication audibly at or below a pre-specified audible level via a speaker of the communication terminal in response to determining that at least one person who is not the user associated with the communication terminal within a pre-specified distance and is not within a first list, and 
determining that the communication terminal is in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal.
However Ozog, in an analogous art ([col 7 lines 64-66] shows to share the media object based on privacy setting), discloses: 
permit output of content of the first communication audibly at or below a pre-specified audible level via a speaker of the communication terminal in response to determining that at least one person who is not the user associated with the communication terminal within a pre-specified distance and is not within a first list ([col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto with the teaching of Ozog in order to not present any information to blacklisted people (Ozog; [col 5 lines 66-67]).

Krause-Takemoto-Ozog fails to teach:
determining that the communication terminal is in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal.
However, Baldwin discloses:
determining that the communication terminal is in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal ([Abstract] and [col 2 line 30] show the device determines whether the user is holding the device near the user's right ear or left ear to adjust a speaker volume.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto-Ozog with the teaching of Baldwin in order to offer capabilities that are able to be personalized or at least offer flexibility in the types of available functionality to users (Baldwin; [col 1 lines 6-8]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Kawagishi (US20150172434A1).
Regarding claim 33, Krause-Takemoto as applied to claim 30 fails to teach the communication terminal is further configured to: 
permit output of content of the first communication audibly in response to determining that no person who is not the user associated with the communication terminal is within a pre-specified distance.
However Kawagishi, in an analogous art (para [0050] shows a method to ensure communication privacy in a vehicle), discloses:
permit output of content of the first communication audibly in response to determining that no person who is not the user associated with the communication terminal is within a pre-specified distance (para [0019, 0049-0050] shows in the case that there is no fellow passenger in the vehicle, the audio output related to the hands-free call is enabled by using a speaker installed in the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Mahalingam with the teaching of Kawagishi in order to ensure communication privacy in a vehicle (Kawagishi; para [0051]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Ozog and Baldwin.
Regarding claim 35, Krause-Takemoto as applied to claim 30 fails to teach the communication terminal is further configured to: 
(i) permit output of content of the first communication audibly in response to determining that only one or more persons who are identified within a first list and who are not the user are determined to be within a pre-specified distance of the communication terminal based on an identification of the at least one person who is not the user that is within the pre-specified distance, 
(ii) permit output of content of the first communication audibly at or below a pre-specified audible level via a speaker of the communication terminal in response to determining that at least one person who is not the user associated with the communication terminal is within the pre-specified distance and is not within the second list, and determining that the communication terminal is in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal, and 
(iii) in response to determining that at least one person who is not the user associated with the communication terminal is within the pre-specified distance and is not identified within the second list, the headphone device and the ear bud not connected to the communication terminal, and the communication terminal is not in the first position, deactivating audible outputting of content of the first communication.

However Ozog, in an analogous art ([col 7 lines 64-66] shows to share the media object based on privacy setting), discloses:
(i) permit output of content of the first communication audibly in response to determining that only one or more persons who are identified within a first list [whitelist] and who are not the user are determined to be within a pre-specified distance of the communication terminal based on an identification of the at least one person who is not the user that is within the pre-specified distance ([col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition), and 
(iii) in response to determining that at least one person who is not the user associated with the communication terminal is within the pre-specified distance and is not identified within the second list, the headphone device and the ear bud not connected to the communication terminal, deactivating audible outputting of content of the first communication (Takemoto; para [0007] shows the PC may also be taken to meetings; Fig 5 and para [0032] shows when headphone is not connected, mute the audio volume output from the above described built-in speaker. Ozog; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto with the teaching of Ozog in order to not display any information to blacklisted people (Ozog; [col 5 lines 66-67]).

Krause-Takemoto-Ozog as combined fails to teach:
(ii) permit output of content of the first communication audibly in response to determining that the communication terminal is in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal, and
(iii) in response to determining that the communication terminal is not in the first position, deactivating audible outputting of content of the first communication.
However, Baldwin discloses:
permit output of content of the first communication audibly in response to determining that the communication terminal is in a first position in which the speaker of the communication terminal is adjacent an ear of the user associated with the communication terminal, and (iii) in response to determining that the communication terminal is not in the first position, adjusting audible outputting of content of the first communication ([Abstract] and [col 2 line 30] show the device determines whether the user is holding the device near the user's right ear or left ear to adjust a speaker volume.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto-Ozog with the teaching of Baldwin in order to offer capabilities that are able to be personalized or at least offer flexibility in the types of available functionality to users (Baldwin; [col 1 lines 6-8]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto, further in view of Ozog.
Regarding claim 37, Krause-Takemoto as applied to claim 36 discloses the method further comprising: 
in response to determining that the headphone device and the ear bud are not connected to the communication device and that a person who is not the user associated with the communication device is within a pre-specified distance (Takemoto; para [0007] shows the PC may also be taken to meetings; Fig 5 and para [0032] shows when headphone is not connected, mute the audio volume output from the above described built-in speaker.)
Krause-Takemoto fails to teach:
identifying the one person who is not the user associated with the communication terminal that is within the pre-specified distance.
However Ozog, in an analogous art ([col 7 lines 64-66] shows to share the media object based on privacy setting), discloses:
identifying the one person who is not the user associated with the communication terminal that is within a pre-specified distance ([col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto with the teaching of Ozog in order to not display any information to blacklisted people (Ozog; [col 5 lines 66-67]).

Claims 38-40 rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Takemoto and Ozog, further in view of Baldwin.
Regarding claim 38, Krause-Takemoto-Ozog as applied to claim 37 discloses: 
in response to determining that at least one person who is not the user associated with the communication device is within the pre-specified distance of the communication device, that the headphone device and the ear bud are not connected to the communication device (Takemoto; para [0007] shows the PC may also be taken to meetings; Fig 5 and para [0032] show when headphone is not connected, mute the audio volume output from the above described built-in speaker. Ozog; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition), and
that person who is not the user associated with the communication device is not identified within a list, deactivating audible outputting of content of the first communication (Ozog; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)

Krause-Takemoto-Ozog fails to teach:
the communication device is not in a first position in which the speaker of the communication device is adjacent an ear of the user associated with the communication device.
However, Baldwin discloses:
the communication device is not in a first position in which the speaker of the communication device is adjacent an ear of the user associated with the communication device ([Abstract] and [col 2 line 30] show the device determines whether the user is holding the device near the user's right ear or left ear to adjust a speaker volume.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Krause-Takemoto-Ozog with the teaching of Baldwin in order to offer capabilities that are able to be personalized or at least offer flexibility in the types of available functionality to users (Baldwin; [col 1 lines 6-8]).

Regarding claim 39, Krause-Takemoto-Ozog-Baldwin as applied to claim 38 discloses the list includes a first list and a second list, the method also further comprising: permitting output of content of the first communication audibly in response to determining that no person who is identified within the first list [blacklist] is determined to be within the pre-specified distance of the communication device; and permitting output of content of the first communication audibly in response to determining that only one or more persons who are not the user associated with the communication terminal are identified [whitelist] within the second list and who are not the user are determined to be within the pre-specified distance (Ozog; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or black list (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition.)

Regarding claim 40, Krause-Takemoto-Ozog-Baldwin as applied to claim 39 discloses: 
permitting output of content of the first communication audibly at or below a pre-specified audible level via a speaker of the communication device in response to determining that at least one person who is not the user associated with the communication device is within the pre-specified distance and is not identified within the second list (Ozog; [col 5 lines 66-67, col 8 lines 28-36] shows face recognition suggests individuals in a whitelist or blacklist (e.g. users whom you wish or do not wish to present any information about, etc.); [col 27 lines 49-52] shows distance from a set location when the photo was taken may be applied for facial recognition), and 
determining that the communication device is in the first position in which the speaker of the communication device is adjacent an ear of the user associated with the communication device (Baldwin; [Abstract] and [col 2 line 30] show the device determines whether the user is holding the device near the user's right ear or left ear to adjust a speaker volume.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442